Citation Nr: 9914253	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA 
compensation benefits in the amount of $2,604.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of May 1996 from the Committee on Waivers and 
Compromises from the New Orleans, Louisiana, Regional Office 
(RO).  


REMAND

A letter submitted on behalf of the veteran and dated in May 
1996 indicates that a hearing was requested "before the VA 
Regional Committee."  The veteran was provided with a 
hearing in October 1996.  The veteran indicated in a VA Form 
21-4138, Statement in Support of Claim, dated in March 1997, 
that he wished to be scheduled for a personal hearing before 
RO personnel.  The appellant indicated on his Appeal to the 
Board of Veterans' Appeals (VA Form 9), also dated in March 
1997, that he wished to appear personally before a member of 
the Board at the local VA office.  A report of contact form 
dated in July 1997 indicated that the veteran wished to 
cancel his hearing before a local hearing officer.  A hearing 
before a member of the Board has not been scheduled.  

A letter was sent by the Board in January 1999 in an attempt 
to clarify whether the veteran still wanted a hearing before 
a member of the Board.  The letter from the Director of 
Administrative Services stated in part:  "If you do not 
respond within 30 days from the date of this letter, we will 
assume that you still want a hearing before a member of the 
Board at the regional office and we will make arrangements to 
have your case remanded for such a hearing."  The veteran 
was further informed by this letter that this action may 
significantly delay a decision in his appeal but that this 
was required in order to satisfy his due process rights.  As 
a response was not received from the veteran within 30 days 
of the letter, this case is accordingly remanded to the RO 
for additional development.

In order to ensure appellant's right of due process, the case 
is remanded for the following actions:

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO pursuant to 38 C.F.R. 
§ 20.704 (1998). 

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required by the appellant 
until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










